Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 10, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
  162646(19)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 162646
  v                                                                 COA: 355507
                                                                    Berrien CC: 2019-002294-FC
  DOMINICK TERRON NICHOLS,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motions of the Michigan Appellate Assigned
  Counsel System to file a brief amicus curiae and to waive the filing fee are GRANTED.
  The amicus brief submitted on March 4, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 10, 2021

                                                                              Clerk